HOUSTON, Justice
(concurring specially).
I concur. I write only to address the latest Act involving the Jackson County Commission’s clerical staff, Ala. Acts 1971, Act No. 649 (Regression), § 2, which (in amending § 1 of an earlier act) states in pertinent part:
“The chairman shall have the authority to employ such clerical assistance as the board shall prescribe.”
“Prescribe” means “to specify with authority.” Merriam Webster’s Collegiate Dictionary 921 (10th ed.1997); and “[to] lay down authoritatively as a guide, direction, or rule.” Black’s Law Dictionary 1183 (6th ed.1990). Therefore, the chairman’s right to appoint is conditioned on the Jackson County Commission’s specifying whom the chairman shall appoint (the governing body now known as the “county commission” (Ala.Code 1975, § 11-1-5) was formerly known as the “board of revenue”).